SUMMARY ORDER
Appellant, Joseph A.F. Sadowski, pro se and in forma pauperis, appeals from the sua sponte dismissal by the United States District Court (Hurley, J.), of his complaint pursuant to 42 U.S.C. §§ 1983 and 1985.
The parties’ familiarity with the facts is assumed. We affirm the judgment of the district court, for substantially the reasons given by the district court in its analysis. See, Order, Sadowski v. Riordan, et al., No. 04-Cv-1680 (DRH), (E.D.N.Y. July 20, 2004).
The judgment of the district court is AFFIRMED.